 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     PRAVEEN SINGH, et al.,                             Case No. 1:15-cv-00646-DAD-BAM
11
                    Plaintiffs,                         ORDER REQUIRING PLAINTIFFS’
12                                                      COUNSEL TO PERSONALLY APPEAR TO
             v.                                         SHOW CAUSE WHY SANCTIONS
13                                                      SHOULD NOT BE IMPOSED FOR
     KIRK BUNCH, et al.,                                FAILURE TO APPEAR
14
                    Defendants.                         Date: November 30, 2018
15                                                      Time: 10:00 a.m.
                                                        Dept.: 8(BAM)
16
                                                        PERSONAL APPEARANCE REQUIRED
17

18
            TO COUNSEL FOR PLAINTIFFS PRAVEEN SINGH, et al.:
19
            Attorney Alejandro Herrera is ORDERED TO SHOW CAUSE why this Court should
20 not impose sanctions for his failure to appear at the telephonic status conference held on

21 November 13, 2018, as his non-appearance is delaying this case.

22          On October 23, 2018, the parties were advised that a telephonic status conference would
23 be held on November 13, 2018 at 9:30 a.m. to discuss the outstanding discovery issues related to

24 Plaintiffs’ admitted failure to provide timely discovery responses. (Doc. 88). On November 13,

25 2018, counsel for Defendants appeared at the status conference telephonically, however, counsel

26 for Plaintiffs failed to appear. (Doc. 90). As a result, the status conference could not proceed as
27 intended.

28


                                                    1
 1           A review of the docket reveals that this is not Attorney Herrera’s first non-appearance in
 2 this matter. Indeed, to date, Plaintiffs’ counsel has demonstrated a pattern of disregarding the

 3 orders of this Court. On July 6, 2017, Plaintiffs’ counsel failed to appear at the hearing on

 4 Defendants’ motion to dismiss. (Doc. 57). On August 8, 2017, the Court vacated a status

 5 conference after counsel for Plaintiffs failed to comply with the Court’s order to file a status

 6 report in advance of the status conference. (Docs. 53, 59). At that time, the Court admonished

 7 Plaintiffs that their “failures to comply the Court’s Orders” was “delaying this case.” (Doc. 53).

 8 Despite that admonishment, on June 21, 2018, Attorney Herrera again failed to comply with the

 9 Court’s order requiring Plaintiffs to “submit a two-page statement” in advance of the Court’s

10 informal discovery dispute hearing. (Doc. 80). The pattern of disobedience noted here is

11 particularly troubling in light of the pending motion for terminating sanctions accusing Plaintiffs

12 of ignoring their discovery obligations and failing to comply with the Court’s order compelling
              1
13 discovery.

14           Based on Attorney Herrera’s repeated failure to appear or otherwise comply with this
     Court’s orders, IT IS HEREBY ORDERED that counsel for Plaintiffs shall personally appear
15
     before United States Magistrate Judge Barbara A. McAuliffe, at the United States Courthouse,
16
     2500 Tulare St., Fresno, California, Courtroom 8, on Friday, November 30, 2018 at 10:00 a.m.,
17
     to show cause why monetary sanctions should not be imposed for the failure to comply with the
18
     October 23, 2018 order of this court. Failure to appear at the date and time set by this order will
19
     result in the imposition of sanctions. See Thompson v. Housing Auth., 782 F.2d 829, 831 (9th
20
     Cir.1986) (“District courts have inherent power to control their dockets. In the exercise of that
21
     power they may impose sanctions including, where appropriate, default or dismissal.”).
22
     IT IS SO ORDERED.
23

24       Dated:     November 16, 2018                                  /s/ Barbara     A. McAuliffe                _
                                                                 UNITED STATES MAGISTRATE JUDGE
25

26
27
     1
             Defendants’ motion for sanctions is currently under submission and will be addressed in a separate order by
28 the Court. (Docs. 82, 88).


                                                             2
